DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: and wherein the second gate electrode is electrically isolated from the first gate electrode.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1,3-14, and 16-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Recitation of and wherein the second gate electrode is electrically isolated from the first gate electrode is not supported isolation is a function of the circuitry and the wiring. Applicant does not show the that gates are isolated, figure 1 a  determination cannot be made since we cannot see the entirety of the device into the page same with figure 1b. Since there is no explicit recitation the recitation is found to be new matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1,3-14.16-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tehrani (5943574) in view of Maeda (5627390) in view of Forbes (20050041457).
a. As to claim 1 and 14, Tehrani teaches A semiconductor device, comprising: a transistor above a substrate (item 11 or 12), wherein the transistor includes: a first metal contact as a source electrode (figures 5-6 item 13) located in a first metal layer along a first direction (at least one of the extension region into the page and left to right) ; a second metal contact as a drain electrode, located in a second metal layer along the first direction (item 39), in parallel with the first metal contact (see figures); a channel area between the source electrode and the drain electrode (item 35 connected to respective source drain region); and a third contact aligned with the channel area as a gate electrode (one of item 30), located in a third metal layer along a second direction substantially orthogonal to the first direction, wherein the third metal layer is between the first metal layer and the second metal layer (see figures).  Tehrani teaches wherein the third metal contact is a first gate electrode, and the transistor further includes: a fourth metal contact as a second gate electrode (the other 30), located in the third metal layer along the second direction in parallel to the first gate electrode, wherein the channel area is in between the first gate electrode and the second gate electrode (see item 35 between items 30).

Tehrani does not teach a metal gate electrode however Tehrani does no limit it to be polysilicon. Further metal gate were known at the time of filing
Thus it would have been obvious to one of ordinary skill in the art at the time of filing to form the gate from a metal to improve the conductivity of the gate improving device performance. 
As to the recitation of :and wherein one or both of the source electrode or the drain electrode extends laterally beyond the gate electrode along the first direction. 
Applicant has shown no unexpected results of extending the source drain electrode beyond the gate in the first direction.
Maeda teaches embodiment where the source 24  drain 25 extend  past the gate in the first direction figures 1, 77 (the diagonal eventrually extend past in both a first and second direction), 119 and in first and 2nd direction figure 2 and 77.
Absent an unexpected showing it would have been obvious to make the source drain electrodes to extend past the gate in a first direction to optimize the metallization orientations an sizes ultimately it is a design choice.
Tehrani and Maeda does not teach the gates being isolated even in the circuit.
Forbes teaches a front gate 419 and a back gate that is used in a capacitor figure 4 paragraphs 14 specifically figures 4a and 4c connected to ground isolated from 419.
Forbes teaches this structure helps modulate the thresh hold voltage (paragraph 15).
Thus it would have been obvious to one of ordinary skill in the art at the time of filing to configure the vertical transistor of Tehrani/Maeda with two side gates isolated with one gate controlling the device and the other acting as a capacitor to modulate the threshold of the transistor. One would have been so motivated to help modulate the threshold of the transistor paragraph 15 of Forbes.
c.	As to claim 3 and 17, Tehrani is silent as to wherein the first metal contact, the second metal contact, and the third metal contact, has a width equal to a minimal feature width for the semiconductor device.
However it was known to make feature at the size of the minimal feature to miniaturize the device.
Therefore it would been obvious to one of ordinary skill in the art at the time of filing to make wherein the first metal contact, the second metal contact, and the third metal contact, has a width equal to a minimal feature width for the semiconductor device.
One would have been so motivated to miniaturize the device.

d.	As to claim 4, 18 Tehrani teaches polysilicon.
e.	As to claim 5, As to claim 5, Tehrani is silent about the material of the metal however copper is conventionally used to in semiconductor IC due to it good conductivity and ease of deposition thus it would have been obvious to one of ordinary skill in the art at the time of filing  to have formed the electrodes and gate from copper to provide good conductivity for the electrodes.

g.	As to claim 6 Tehrani teaches glass or silicon item 11
h.	As to claim 7, 16 Tehrani teaches wherein the transistor further includes: a gate dielectric layer between the gate electrode and the channel area element between the channel and the gate electrode. Any dielectric can be arbitrarily split into a first and a second it does not structurally distinguish. Further Forbes suggest using firs and second dielectrics which are separated. The claim does not require this though. 
i.	As to claim 8, Tehrani does not explicitly teach silicon oxide.
However silicon oxide was well known at the time of filing and conventionally used as a gate dielectric since it can easily be deposited on silicon material. 
Thus it would have been obvious to one of ordinary skill in the art at the time of filing to form gate dielectric from silicon oxide to implement the device using common material providing a cost benefit.


j.	As to claim 9 and 21 Tehrani per claim 1 but does not teach a storage unit.
	Maeda teach providing a capacitor to from a DRAM with corresponding word lines and bit lines.
Thus it would have been obvious to one of ordinary skill in the art at the time of filing to provide a capacitor to make the device a Tehrani a DRAM device to allow the device of Tehrani to be integrated into memory device providing additional uses increasing it applicability thus increasing it cost effectiveness.
As to integrating the DRAM on a circuit board This is well known to provide DRAM device with a mother board or circuit board to act as a memory.
Thus it would have been obvious to one of ordinary skill in the art at the time of filling to integrate the memory device on a circuit board with other computing element to provide the memory as being able to be used with other devices increasing in applicability further provide better resale value.
As to the recitation of :and wherein one or both of the source electrode or the drain electrode extends laterally beyond the gate electrode along the first direction. 
Applicant has shown no unexpected results of extending the source drain electrode beyond the gate in the first direction.
Maeda teaches embodiment where the source 24  drain 25 extend  past the gate in the first direction figures 1, 77 (the diagonal eventrually extend past in both a first and second direction), 119 and in first and 2nd direction figure 2 and 77.
Absent an unexpected showing it would have been obvious to make the source drain electrodes to extend past the gate in a first direction to optimize the metallization orientations an sizes ultimately it is a design choice.


k.	As to claim 10 and 19 Tehrani teaches, wherein the transistor is a first transistor, and the semiconductor device further includes a second transistor, and the second transistor includes: a fourth metal contact as a source electrode of the second transistor, located in the first metal layer along the first direction and in parallel with the first metal contact;30 AA8440-US 111548-239027a fifth metal contact as a drain electrode of the second transistor, located in the second metal layer along the first direction, in parallel with the fourth metal contact and in parallel with the second metal contact; a channel area of the second transistor between the source electrode and the drain electrode of the second transistor; and a sixth metal contact aligned with the channel area as a gate electrode of the second transistor, located in the third metal layer along the second direction substantially orthogonal to the first direction (the other transistor figure 5 would be the same as the first). 
	l.	As to claim 11 and 20, Tehrani does not explicitly teach wherein the fourth metal contact is separated from the first metal contact in the first metal layer along the first direction by a minimal feature width for the semiconductor device.

However it was known to make feature at the size of the minimal feature to miniaturize the device.
Therefore it would been obvious to one of ordinary skill in the art at the time of filing to make wherein the first metal contact, the second metal contact, and the third metal contact, has a width equal to a minimal feature width for the semiconductor device.
One would have been so motivated to miniaturize the device.
m.	As to claim 12, Tehrani teaches wherein the transistor is a first transistor, and the semiconductor device further includes a second transistor, and the second transistor includes: a fourth metal contact as a source electrode of the second transistor, located in a fourth metal layer along the first direction; a fifth metal contact as a drain electrode of the second transistor, located in a fifth metal layer along the first direction, in parallel with the fourth metal contact; a channel area of the second transistor between the source electrode and the drain electrode of the second transistor; and a sixth metal contact aligned with the channel area as a gate electrode of the second transistor, located in a sixth metal layer along the second direction substantially orthogonal to the first direction, wherein the sixth metal layer is between the fourth metal layer and the fifth metal layer (figure 6 the top would be the same as the first metal gates).
o.	As to claim 13, Tehrani teaches the device directly adjacent but it is not limit that they are always directly adjacent (see figure 6 discussion).
It was known to form	device multiple device in multiple different levels with each layer having plurality of the multiple deivces an couple them with vias for 3D integration
Thus it would have been obvious tone of ordinary skill in the art at the time of filing known to form device multiple device in multiple different levels with each layer having plurality of the multiple deivces an couple them with vias for 3D integration.

p.	As to claim 22, Tehrani is silent as to wherein the first metal contact, the second metal contact, and the third metal contact, has a width equal to a minimal feature width for the semiconductor device.
However it was known to make feature at the size of the minimal feature to miniaturize the device.
Therefore it would been obvious to one of ordinary skill in the art at the time of filing to make wherein the first metal contact, the second metal contact, and the third metal contact, has a width equal to a minimal feature width for the semiconductor device.
One would have been so motivated to miniaturize the device.
q.	As to claim 23, Tehrani teaches polysilicon.
r.	As to claim 24,  Tehrani is silent about the material of the metal however copper is conventionally used to in semiconductor IC due to it good conductivity and ease of deposition thus it would have been obvious to one of ordinary skill in the art at the time of filing  to have formed the electrodes and gate from copper to provide good conductivity for the electrodes.
s.	As  to claim 25, Tehrani and Maeda does not teach wherein the computing device is a device selected from the group consisting of a wearable device or a mobile computing device, the34 AA8440-US 111548-239027 wearable device or the mobile computing device including one or more of an antenna, a touchscreen controller, a battery, an audio codec, a video codec, a power amplifier, a global positioning system (GPS) device, a compass, a Geiger counter, an accelerometer, a gyroscope, a speaker, and a camera coupled with the circuit board.
However, each and every one of these was known to either have a memory or be coupled to a memory on a circuit board.
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to include the memory element in or coupled to wherein the computing device is a device selected from the group consisting of a wearable device or a mobile computing device, the34 AA8440-US 111548-239027 wearable device or the mobile computing device including one or more of an antenna, a touchscreen controller, a battery, an audio codec, a video codec, a power amplifier, a global positioning system (GPS) device, a compass, a Geiger counter, an accelerometer, a gyroscope, a speaker, and a camera coupled with the circuit board.
One would have been so motivated to provide a working DRAM memory providing a place to store and access information.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Applicant claims are directed to a circuit. While a claim drawn to single transistor (consisting) may have the gates isolated claim 10 is drawn to a integrated circuit and applicant has not shown or recited that gates are isolated in the integrated circuit. Thus the scope is not supported.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L REAMES whose telephone number is (571)272-2408. The examiner can normally be reached M-Th 6:00 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F. Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW L. REAMES/
Primary Examiner
Art Unit 2893



/MATTHEW L REAMES/Primary Examiner, Art Unit 2896